RESPONSE TO AMENDMENT
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
 
Claims 1-2 and 10-15 are pending in the application. Amendments to the claims filed on 11/30/2020 have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §102 and §103 rejections of the claims made of record in the office action mailed on 07/31/2020 have been withdrawn due to Applicant’s amendments in the response filed 11/30/2020.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-2 and 10-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nakamura et al. (U.S. App. Pub. No. 2010/0096181) in view of Shah et al. (U.S. App. Pub. No. 2010/0271253).
Regarding claims 1 and 4, Nakamura et al. teaches an electromagnetic shielding sheet material which may also have electromagnetic absorbing properties. (Abstract and par. [0048]-[0049]).  The electromagnetic shielding material comprises an insulating binder mixed with a conductive material in the form of a carbon nanotube. (par. [0012]-[0013]). 
With respect to the limitations directed to the conditions (1-2), (2) and (3), Nakamura et al. teaches that the sheet may have the structure of a plurality of layers wherein the content of the conductive material is varied, in order to adjust the dielectric constant of each of the layers, such that the layer with the highest concentration of conductive material is located either closest or farthest from the incident electromagnetic radiation and that each subsequent layer has a conductive material content either increasing or decreasing depending on the embodiment chosen. (par. [0041]-[0042]).
Nakamura et al. does not specifically teach that the carbon nanotubes have a t-plot isotherm. However, the specification of the present application indicates that carbon nanotubes inherently possess t-plot shapes as presently claimed. (Specification at par. [0023]-[0024]). As such, the nanotubes disclosed in Nakamura et al. would inherently possess the claimed features.

Nakamura et al. does not specifically limit the content of conductive material used in the insulating polymer material but does not specifically teach a content of 0.3 to 0.8 for the layer closest to the incident electromagnetic radiation. 
Shah et al. teaches a carbon nanotube (CNT) infused composite for absorbing radar frequencies from 0.10 Meghertz to 60 Gigahertz. (Abstract). The composite material includes a matrix material containing the CNTs including polymer matrix materials which would meet the definition of an “insulating material” as claimed. (par. [0061]). The content of the CNT in the composite material may be less than 1% including between 0.001% to about 1%. (par. [0069]).
It would have been obvious to one of ordinary skill in the art to optimize the amount of carbon nanotubes within each of the insulating layers of Nakamura et al.
One of ordinary skill in the art would have found it obvious to optimize the amount of carbon nanotubes in each insulating layer for the purpose of controlling the electromagnetic absorption properties of each layer.

Regarding claim 2, the polymer material of the insulating layer may include an elastomer material. (par. [0035]-[0036]).
Regarding claim 10, the composite may include an outer insulating layer where the electromagnetic waves are incident on. (par. [0013]).
Regarding claim 11, the sheet may have a total thickness of 0.2 to 15 mm. (200-1500 microns). (par. [0045]).
Regarding claims 12-13, the diameter of the nanotubes as disclosed in Shah et al. may be about 8 nm. (par. [0058]).
Regarding claim 14, the nanostructures disclosed in Nakamura et al. teaches using carbon nanotubes either alone or in combination with other materials. (par. [0037]).
Regarding claim 15, Shah et al. teaches that the wavelength of electromagnetic radiation that can be targeted to be absorbed is 0.1 MHz to 60 GHz. (Abstract). One of ordinary skill in the art would have been able to optimize the composition of the electromagnetic absorbing material to target a specific wavelength of electromagnetic radiation to be absorbed.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 11/30/2020 regarding the 35 U.S.C. § 102 and 103 rejections made of record in the office action mailed on 07/31/2020 have been considered but are moot due to the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763.  The examiner can normally be reached on M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        02/12/2021